Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1and 2, drawn to an on-axis optical system characterized by a linear polarizer and a co-axial arrangement of linear polarizer, optical switch and reflective polarizers, classified in G02B27/28 .
II.	Claim 3, drawn to an off-axis optical system comprising a linear polarizer and two pairs of reflective polarizers defining folded light paths, classified in G02B17/00.
III.	Claims 4-6, drawn to an optical system for controlling light from a display characterized by a pair of optical cavities through which light components are recirculated and transmitted, classified in H04N13/137.
IV.	Claims 7-9, drawn to an optical system that provides a selective amount of magnification of a displayed image characterized by digital polarization switches, classified in G02F1/31.
The inventions are distinct, each from the other because of the following reasons.
Inventions I, II, III, and IV are directed to distinct inventions.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, 
 In the instant case: Inventions I, II, III, and IV, as claimed, are directed towards different designs and functions that do not overlap in scope are not and are not obvious variants: Invention I is directed to an on-axis optical system characterized by a linear polarizer and a co-axial arrangement of linear polarizer, optical switch and reflective polarizers; Invention II is directed to an off-axis optical system comprising a linear polarizer and two pairs of reflective polarizers defining folded light paths; Invention III is directed to an optical system for controlling light from a display characterized by a pair of optical cavities through which light components are recirculated and transmitted; while Invention IV is directed to an optical system that provides a selective amount of magnification of a displayed image characterized by digital polarization switches.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a ,
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883